2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 2, 4, 5, and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  At claim 1, second-to-last line, the phrase “small molecule (drug)” is unclear.  It is unclear if the term within parentheses constitutes a claim limitation, or if it is just an example of a small molecule.  To the extent that “(drug)” is merely an example of a small molecule, it is suggested that the limitation be deleted from claim 1 and be made the subject matter of an additional dependent claim.  See also MPEP 2173.05(d).  The relationship between “small molecule” and “(drug)” in claim 1 needs clarification.
4.	Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Based upon an analysis with respect to the claim as a whole, claims 1, 4, 5, and 10 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below. For more information, please see:  http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-O. The guidance therein addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc. 566 U.S. 66, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relies on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabarty’s criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarifies that not every change to a product will result in a marked difference, and that the mere recitation of particular words, (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. At 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter? Yes, claims 1, 4, 5, and 10 are directed to a composition of matter.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 1, 4, 5, and 10 recite a peptide comprising SEQ ID NO:14, which embraces naturally occurring ID1 protein from rye grass.  See Spangenberg et al (U.S. Patent Application Publication 2004/0098767) as applied in the anticipation rejection set forth in section 8 below.  Claims 1, 4, 5, and 10 also recite a peptide comprising SEQ ID NO:38, which embraces naturally occurring S1 protein from an avian reovirus.  See Sellers (U.S. Patent No. 8,178,110) as applied in the anticipation rejection set forth in section 13 below.  Claims 1, 4, 5, and 10 also recite a peptide comprising SEQ ID NO:41, which embraces naturally occurring endolysin from bacteriophage CMP1.  See the Wittman et al article (Microbiology, Vol. 156, pages 2366-2373) as applied in the anticipation rejection set forth in section 17 below.  The markedly different characteristics analysis is used to determine if these nature-based product limitations constitute one of the judicially recognized exceptions.  There is no evidence of record that the ID1 protein from rye grass and recited in instant claims 1, 4, 5, and 10 has any difference in function, structure, or other properties compared to naturally occurring ID1 protein from rye grass.  There is no evidence of record that the S1 protein from avian reovirus and recited in instant claims 1, 4, 5, and 10 has any difference in function, structure, or other properties compared to naturally occurring S1 protein from avian reovirus.  There is no evidence of record that the endolysin from bacteriophage CMP1 and recited in instant claims 1, 4, 5, and 10 has any difference in function, structure, or other properties compared to naturally occurring endolysin from bacteriophage CMP1.  Accordingly, the claims at issue recite judicially recognized “product of nature” exceptions.
Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?  Claims 1, 4, 5, and 10 recite additional elements, i.e. all claims require the peptide to be in isolated form.  However, there is no evidence of record that isolation of a protein corresponding to the naturally occurring ID1 protein from rye grass, or of a protein corresponding to naturally occurring S1 protein from avian reovirus, or of a protein corresponding to naturally occurring endolysin from bacteriophage CMP1, imparts markedly different characteristics in comparison to the naturally occurring proteins.  As set forth in Myriad, an isolated product is not different enough from what exists in nature to avoid improperly tying up the future use and study of the naturally occurring product.  See MPEP 2106.04(c)(II)(c)(2).  Claim 10 additionally requires the peptides to be combined with a pharmaceutically acceptable carrier.  The limitation “pharmaceutically acceptable carrier” covers a near-infinite range of substances, including gases, liquids, and solids, and including such common substances such as water.  The limitation thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Accordingly, the limitation “pharmaceutically acceptable carrier” does not integrate the judicial exception into a practical application and the claim is therefore directed to the judicial exception.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 1, 4, 5, and 10 recite additional elements, i.e. the peptide is required to be in isolated form, and in claim 10 is required to be combined with a pharmaceutically acceptable carrier.  As discussed above with respect to Step 2A, Prong Two, mere isolation of a naturally occurring product does not constitute significantly more than the judicial exception.  The limitation “pharmaceutically acceptable carrier” covers a near-infinite range of substances, including gases, liquids and solids, and including such common substances such as water.  However, the use of pharmaceutically acceptable carriers is well-understood, routine, and conventional in the pharmaceutical arts, and when recited at this level of generality, does not amount to significantly more than product of nature by itself.  Accordingly, claims 1, 4, 5, and 10 do not qualify as eligible subject matter.
5.	Instant claims 1, 2, 4, 5, and 7-21 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/175,922 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose conjugating the peptide directly to the payload, e.g., without the payload being contained within a delivery vehicle; does not disclose conjugating the peptide indirectly to the payload using linkers and/or spacers; and does not disclose administering two or more payloads so that each payload is delivered to a different cell type, optionally wherein the different cell types are located within the same tissue.
6.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalic et al (U.S. Patent Application Publication 2007/0044171) as evidenced by Kohsaka et al (U.S. Patent Application Publication 2014/0343148).  Kovalic et al teach the recombinant polypeptide identified as SEQ ID NO:157816:

    PNG
    media_image1.png
    639
    662
    media_image1.png
    Greyscale

	See claim 2 of Kovalic et al.  The polypeptide comprises the residues TALPRLN at positions 32-38, which are identical to Inventors’ SEQ ID NO:42.  The N-terminal and C-terminal amino acids of Kovalic et al’s polypeptide, i.e. Val and Ile, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Kohsaka et al teach that valine and isoleucine are therapeutic agents (see, e.g., paragraphs [0003] and [0013]), and thus is evidence that the N-terminal and C-terminal amino acids of Kovalic et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-31 and 39-139 of Kovalic et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Kovalic et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4.
7.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 99/37770) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  The World Patent Application ‘770 teaches an isolated protein identified as SEQ ID NO:6: Gly Pro Pro Ile Tyr Pro Gly Leu Gly Pro Pro Ala Leu Pro Leu Ser  Pro Met Pro Gln Gly Pro Pro Pro Asn Ile Pro Pro Ser Ser Ile Tyr  Ser Met Pro Arg Ala Asn Asp Leu Pro Pro Thr Glu Met Ala Pro Thr  Leu Pro Gln Ile Ser Thr Ser Ser Asn Gly Ala Ser Pro Ser Val Ser Pro Ala Ser Thr Ser Pro Ser Gly Pro Ala Pro Ser Ile Pro Pro Pro Arg81 Pro Pro Ala Leu Ala Pro87 Pro Pro Pro Val Ala Pro Arg Arg Asn Pro.
	See claim 1c); Figure 2A, single underlined sequence; and page 5, lines 3-8; of the World Patent Application ‘770.  The protein comprises the residues RPPALAP at positions 81-87, which are identical to Inventors’ SEQ ID NO:6.  The N-terminal and C-terminal amino acids of the World Patent Application ‘770’s protein, i.e. Gly and Pro, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that glycine and proline are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of the World Patent Application ‘770’s protein are drugs.  With respect to instant claims 4 and 5, residues 2-80 and 88-97 of the World Patent Application ‘770’s protein correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in the World Patent Application ‘770’s protein as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4.
8.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spangenberg et al (U.S. Patent Application Publication 2004/0098767) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Spangenberg et al teaches isolated ID1 protein identified as SEQ ID NO:2 and obtained from rye grass.  See, e.g., the Abstract and paragraphs [0020] - [0022].  The protein comprises the residues TMQHDG at positions 258-263, which are identical to Inventors’ SEQ ID NO:14.  The N-terminal and C-terminal amino acids of Spangenberg et al’s protein, i.e. Met and Thr, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and threonine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Spangenberg et al’s protein are drugs.  With respect to instant claims 4 and 5, residues 2-257 and 264-582 of Spangenberg et al’s protein correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Spangenberg et al’s protein as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4.
9.	Claims 1, 4, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the World Patent Application 01/55339 as evidenced by Coma et al (U.S. Patent Application Publication 2013/0116215).  The World Patent Application ‘339 teaches an isolated polypeptide identified as SEQ ID NO:123.  The polypeptide can be combined with a pharmaceutically acceptable carrier, including in capsule and liposome forms.  See, e.g., page 5, fifth full paragraph; page 29, last paragraph; page 30, third full paragraph; section 4.12.2 at pages 67-73; claims 10(c) and 11; and page 43 of the Sequence Listing.  The polypeptide comprises the residues SAPGSSP at positions 73-79, which are identical to Inventors’ SEQ ID NO:15.  The N-terminal and C-terminal amino acids of the World Patent Application ‘339’s polypeptide, i.e. Met and Ser, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Coma et al teach that methionine and serine are therapeutic agents (see, e.g., claim 1), and thus is evidence that the N-terminal and C-terminal amino acids of the World Patent Application ‘339’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-72 and 80-86 of the World Patent Application ‘339’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in the World Patent Application ‘339’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
10.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al (U.S. Patent Application Publication 2005/017607) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Andersen et al teach an isolated polypeptide identified as SEQ ID NO:123.  See, e.g., paragraphs [0060] and [0061], and pages 87-88 of the publication.  The polypeptide comprises the residues SHSNARS at positions 78-84, which are identical to Inventors’ SEQ ID NO:22.  The N-terminal and C-terminal amino acids of Andersen et al’s polypeptide, i.e. Lys and Phe, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that lysine and phenylalanine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Andersen et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-77 and 85-194 of Andersen et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Andersen et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
11.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni et al (U.S. Patent Application Publication 2003/0181692) as evidenced by Coma et al (U.S. Patent Application Publication 2013/0116215).  Ni et al teach an isolated polypeptide identified as SEQ ID NO:739.  See, e.g., paragraphs [0567] and [1559].  The polypeptide comprises the residues AMRPPLN at positions 69-75, which are identical to Inventors’ SEQ ID NO:31.  The N-terminal and C-terminal amino acids of Ni et al’s polypeptide, i.e. Met and Tyr, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Coma et al teach that methionine and tyrosine are therapeutic agents (see, e.g., claim 1), and thus is evidence that the N-terminal and C-terminal amino acids of Ni et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-68 and 76-113 of Ni et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Ni et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
12.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexandrov et al (U.S. Patent No. 8,344,211) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Alexandrov et al teach an isolated polypeptide identified as SEQ ID NO:96023.  See, e.g., column 3, lines 40-43.  The amino acid sequence of the polypeptide is:

    PNG
    media_image2.png
    1016
    560
    media_image2.png
    Greyscale


The polypeptide comprises the residues TPGGKSP at positions 182-188, which are identical to Inventors’ SEQ ID NO:36.  The N-terminal and C-terminal amino acids of Alexandrov et al’s polypeptide, i.e. Met and Leu, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and leucine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Alexandrov et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-181 and 189-215 of Alexandrov et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Alexandrov et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
13.	Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sellers (U.S. Patent No. 8,178,110) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Sellers teaches an isolated avian reovirus comprising an S1 protein having a sequence identified as SEQ ID NO:28.  The reovirus can be combined with a pharmaceutically acceptable carrier, adjuvant, or diluent.  The avian reoviruses were isolated from young broiler chickens, i.e. they are naturally occurring albeit isolated.  See, e.g., column 1, lines 12-15; column 4, lines 25-28 and 34-35; and column 6, line 64 - column 7, line 12.  Because Sellers’ reoviruses are in isolated form, the S1 proteins present as part of the reoviruses are also deemed to be in isolated form.  The S1 protein comprises the residues GLSQLQR at positions 3-9, which are identical to Inventors’ SEQ ID NO:38.  The N-terminal and C-terminal amino acids of Sellers’ S1 protein, i.e. Met and Glu, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and glutamic acid are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Sellers’ S1 protein are drugs.  With respect to instant claims 4 and 5, residues 2 and 10-321 of Sellers’ S1 protein correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Sellers’ S1 protein as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant    claim 4. 
14.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gil et al (U.S. Patent Application Publication 2016/0272987) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Gil et al teach an isolated polypeptide having a sequence identified as SEQ ID NO:15299.  See, e.g., the Abstract; and paragraphs [0071] [0072].  SEQ ID NO:15299 of Gil et al is:

    PNG
    media_image3.png
    908
    564
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    975
    554
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    976
    567
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    976
    558
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    693
    567
    media_image7.png
    Greyscale

The isolated polypeptide of Gil et al comprises the residues SALPNLY at positions 941-947, which are identical to Inventors’ SEQ ID NO:45.  The N-terminal and C-terminal amino acids of Gil et al’s polypeptide, i.e. Met and Glu, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and glutamic acid are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Gil et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-940 and 948-1947 of Gil et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Gil et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
	Gil et al also teach an isolated polypeptide comprising the SEQ ID NO:14505, which ahs the following sequence:

    PNG
    media_image8.png
    913
    554
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    507
    559
    media_image9.png
    Greyscale

This isolated polypeptide of Gil et al comprises the residues AITTRHQ at positions 468-474, which are identical to Inventors’ SEQ ID NO:51, and anticipates instant claims 1, 4, and 5 for reasons analogous to those set forth above.
15.	Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamill et al  (U.S. Patent No. 10,463,711) as evidenced by Shenoy et al (U.S. Patent Application Publication 2014/0107062).  Hamill et al teach an isolated polypeptide having a sequence identified as SEQ ID NO:33396.  The polypeptide of Hamill et al can be combined with a pharmaceutically acceptable carrier, and can be encapsulated. See, e.g., column 43, lines 49-58; column 94, line 15 - column 95, line 56; and column 114, lines 11-45.  The amino acid sequence of Hamill et al’s SEQ ID NO:33396 is:

    PNG
    media_image10.png
    1003
    444
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    976
    435
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    984
    447
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    980
    426
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    979
    419
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    886
    426
    media_image15.png
    Greyscale

The isolated polypeptide of Hamill et al comprises the residues TSLSDSQ at positions 1037-1043, which are identical to Inventors’ SEQ ID NO:65.  The N-terminal and C-terminal amino acids of Hamill et al’s polypeptide, i.e. Met and Ala, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and alanine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Hamill et al’s polypeptide are drugs.  With respect to instant claims 4 and 5, residues 2-1036 and 1044-1718 of Hamill et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Hamill et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
16.	Claims 1, 4, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz et al (U.S. Patent Application Publication 2007/0083334) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  Mintz et al teach an isolated polypeptide having a sequence identified as SEQ ID NO:784713. The polypeptide can be incorporated into pharmaceutical compositions which can include a carrier, which can be encapsulated, and which can be formulated as a liposome.  See, e.g., paragraphs [0317], [0318], [0574], [0575], [0577], [0580], and [0602].  Mintz et al’s polypeptide has the sequence:

    PNG
    media_image16.png
    359
    645
    media_image16.png
    Greyscale

Mintz et al’s isolated peptide comprises the residues SHPASHD at positions 56-62, which are identical to Inventors’ SEQ ID NO:7.  The N-terminal and C-terminal amino acids of Mintz et al’s polypeptide, i.e. Phe and Gly, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that phenylalanine and glycine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of Mintz et al’s polypeptide are drugs which meet the instant claim requirements.  With respect to instant claims 4 and 5, residues 2-55 and 63-95 of Mintz et al’s polypeptide correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in Mintz et al’s polypeptide as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
17.	Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wittman et al article (Microbiology, Vol. 156, pages 2366-2373) as evidenced by Shenoy (U.S. Patent Application Publication 2014/0107062).  The Wittman et al article teaches an endolysin isolated from bacteriophage CMP1.  See, e.g., the Abstract; page 2377, column 1, second paragraph; and page 2377, column 2, second full paragraph.  The Wittman et al article’s endolysin has the sequence, as reported in Uniprot:

    PNG
    media_image17.png
    122
    888
    media_image17.png
    Greyscale

The Wittman et al article’s endolysin comprises the residues TLAQIHH at positions 189-195, which are identical to Inventors’ SEQ ID NO:41.  The N-terminal and C-terminal amino acids of the Wittman et al article’s endolysin, i.e. Met and Ala, are deemed to correspond to Inventors’ payload which is a small molecule (drug).  Individual amino acids are small molecules.  Further, Shenoy teaches that methionine and alanine are therapeutic agents (see, e.g., paragraph [0143]), and thus is evidence that the N-terminal and C-terminal amino acids of the Wittman et al article’s endolysin are drugs which meet the instant claim requirements.  With respect to instant claims 4 and 5, residues 2-188 and 196-235 of the Wittman et al article’s endolysin correspond to the recited linkers and/or spacers.  Again, the specification’s definition of “linker” at page 22, lines 8-10, permits any type of molecule and any covalent bond to join the peptide to the therapeutic agent, and thus does not distinguish over the linkers present in the Wittman et al article’s endolysin as discussed above.  (The instant specification does not define “spacer”.  See especially page 22, line 19.)  In light of the instant specification at page 29, lines 25-26, conjugation of the payload to the peptide via a spacer or linker molecule is deemed to be indirect conjugation as is recited in instant claim 4. 
	A copy of the alignment between the amino acid sequence of the Wittman et al article’s CMP1 endolysin and Inventors’ SEQ ID NO:41 is attached to the copy of the Wittman et al article provided with this Office action.  Also attached is a copy of the original sequence entry in Uniprot (dated 15-DEC-2009) for the Wittman et al article’s CMP1 endolysin.
18.	Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.
	The rejections under 35 U.S.C. 101 and 102, set forth in the Office action mailed July 7, 2020, are essentially repeated above.  The new claim limitation in claim 1 does not distinguish over the prior art proteins.  Each of the prior art proteins continues to be applied against the amended claim set on the basis that the N-terminal and C-terminal amino acid of each protein constitutes a small molecule and/or drug.  The response did not discuss how the newly claimed definition of a therapeutic agent distinguishes over the N-terminal and C-terminal amino acids of the prior art proteins.
19.	Claims 2 and 11-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 19, 2021